Citation Nr: 1417867	
Decision Date: 04/22/14    Archive Date: 05/02/14	

DOCKET NO.  09-188 12A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendonitis.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a disorder characterized by bilateral foot pain.

5.  Entitlement to service connection for a disorder characterized by bilateral upper leg pain.

6.  Entitlement to service connection for a disorder characterized by bilateral leg weakness.

7.  Entitlement to service connection for a chronic low back disorder. 

8.  Entitlement to service connection for chronic headaches.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a chronic genitourinary disorder characterized by bladder infections, incontinence, and/or crystalluria.

11.  Entitlement to an increased rating for eczema (previously evaluated as upper body skin disorder), initially evaluated as noncompensably disabling prior to January 30, 2012, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service in the United States Navy from March 1993 to March 1997, as well as apparent additional unverified active duty, active duty for training, and inactive duty for training.  It appears there may be a period of "private duty" but all service/duty must be verified.

This case comes before the Board of Veterans Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as December 2009, October 2010, and September 2013 rating decisions by the VARO in Montgomery, Alabama.  

Finally, for reasons which will become apparent, all issues save that of entitlement to an increased rating for service-connected eczema are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to January 30, 2012, the Veteran's service-connected eczema affected less than 5 percent of her entire body or exposed areas, with no more than topical therapy required during the previous 12-month period.  

2.  Effective from January 30, 2012, the Veteran's service-connected eczema affected no more than 20 to 40 percent of her body or exposed areas, with no need for systemic corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2012, the criteria for an initial compensable evaluation for service-connected eczema were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Code 7806 (2013).  

2.  The criteria for a current evaluation in excess of 30 percent for service-connected eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (2002); 38 C.F.R. § 4.118 and Part 4, Diagnostic Code 7806 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. § 5103(a), 5103A (West 2000). 

With respect to VA's notice obligations, because the matter at issue concerns an appeal from an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record does not show, nor does the appellant contend, that any notice deficiencies resulted in prejudice.

VA further has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, afforded VA examinations.  There is no evidence that additional records have yet to be requested with respect to the term at issue, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal as to this issue.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, and those of her mother and a friend, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims entitlement to an increased initial evaluation for service-connected eczema.  In pertinent part, it is contended that manifestations of that disability prior to January 30, 2012 were productive of a greater degree of impairment than that reflected by the noncompensable scheduler evaluation in effect prior to that date, and that current manifestations of that disability are more severe than contemplated by the 30 percent scheduler evaluation now in effect.  

In that regard, disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. § Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focous in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular findings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2013), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

In the present case, in a rating decision of October 2010, the RO awarded service connection (and a noncompensable evaluation) for an upper body skin disorder, effective from June 29, 2009, the date of receipt of the Veteran's original claim.  The Veteran voiced her disagreement with the assignment of a noncompensable evaluation, with the result that, in a subsequent rating decision of September 2013, the RO awarded a 30 percent evaluation for eczema (previously evaluated as an upper body skin disorder), effective from January 30, 2012, the date that medical evidence reportedly showed entitlement to an increased rating.

Significantly, at the time of a VA dermatologic examination in September 2010, the Veteran gave a history of a rash on her ear for which she had received treatment at sick call.  Reportedly, the Veteran currently experienced problems with an intermittent rash to both arms.  Current symptoms included itching, redness, and pustules, for which the Veteran applied topical bath and shower oil on a daily basis.  Significantly, by the Veteran's own admission, she utilized neither a corticosteroid nor immunosuppressive medication for treatment of her service-connected skin disorder.  

On physical examination, there was no evidence of any involvement of exposed areas, to include the Veteran's head, face, and hands.  The percent of the total body area affected was reported as less than 5 percent.  The pertinent diagnosis noted was psoriasis.

During the course of VA outpatient treatment in June 2011, the Veteran received a provisional diagnosis of contact dermatitis and eczema.  Reportedly, the Veteran had been experiencing problems with recalcitrant eczema.  Further noted was that the Veteran had recently been stressed on the job, with the result that she had developed worsening eczema on her right elbow.  Physical examination showed a large area of vesicular eczema at the right elbow and surrounding area, with vesicles measuring from 2 to 3 millimeters in diameter, covering an area of approximately 10 by 10 square centimeters.  Further noted was that the Veteran appeared to be getting eczema on her left elbow.  

During a course of private outpatient treatment on January 30, 2012, the Veteran complained of an itchy rash on her neck.  Physical examination was significant for the presence of eczematous patches and hyperpigmentation on the Veteran's neck.  The pertinent diagnosis noted was recurrent atopic eczema covering approximately 27 percent of the Veteran's body surface area.  

Following VA outpatient treatment in August 2012, there was noted a rash in the area of the Veteran's mid to lower back, including the buttocks, posterior thighs, and anterior torso, as well as in the area from the breast to the pubis.  Noted at the time was that the rash in question included both lower extremities, primarily the lower legs, as well as the lateral upper arms, but not the forearms or medial upper arms.  The clinical assessment was of atopic eczema with fungal elements for which the Veteran had been given prescriptions for Fluocinonide cream and Nizoral tabs.  

At the time of a VA dermatologic examination in August 2013, which examination involved a full review of the Veteran's claims folder, the Veteran indicated that her rash was now worse, and included the back, groin, neck, and arms.  According to the Veteran, while her rash did at times improve, it never resolved, and would often become worse.  Noted at the time were complaints of itching, with the Veteran stating that she was uncomfortable in public due to her rash, and, accordingly, did not wear short sleeves, or any other clothing which was revealing.

When questioned regarding treatment of her service-connected eczema, the Veteran indicated that she had been prescribed antihistamines, specifically, Hydroxyzine, which she used on a constant or near constant basis.  Moreover, the Veteran additionally used Benzoyl peroxide, typically, for a period of 6 weeks or more, though not constantly.  Finally, in addition to the aforementioned medications, the Veteran had been given Fluocinonide, as well as Mystatin, coal tar shampoo and Vitamin D ointment, all topical treatments for her service-connected eczema.

On physical examination, the Veteran's eczema was described as encompassing from 20 to 40 percent of her total body area, as well as 20 to 40 percent of exposed areas.  That involvement consisted of multiple skin papules and pustules in various stages ranging from active to healed and flat to raised, as well as scattered hyperpigmented spots on the arms, back, neck, legs, buttocks, and entire groin, in conjunction with a flat, scaly white appearing rash.  The pertinent diagnosis noted at the time of examination was eczema.

Pursuant to applicable law and regulation, a noncompensable evaluation for service-connected dermatitis or eczema contemplates involvement of less than 5 percent of the entire body, or less than 5 percent of exposed areas, with no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted where there is evidence of involvement of at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or a need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  In like manner, a 30 percent evaluation is warranted where there is involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or a need for systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a 60 percent evaluation is in order where there is demonstrated evidence of involvement of more than 40 percent of the entire body, or more than 40 percent of exposed areas, or a need for constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118 and Part 4, Diagnostic Code 7806 (2013).

Based on the aforementioned, it is clear that, prior to January 30, 2012, no more than a noncompensable evaluation was warranted for the Veteran's service-connected eczema.  This is particularly the case given the fact that, at the time of the aforementioned VA dermatologic examination in September 2010, there was noted only a 7 by 5-centimeter scaly rash on the Veteran's right elbow, with no evidence of other rashes or skin diseases, and no evidence of scarring/disfigurement of exposed areas.  Significantly, at the time of that examination, there was no involvement of the skin of the Veteran's head, face, neck, or hands.  Moreover, less than 5 percent of her total body area was affected by her service-connected skin disorder.  While it is true that, during the course of VA outpatient treatment in June 2011, there was apparent some worsening of the Veteran's eczema in the area of her right elbow, there is no indication that the "worsening" in question rose to the level of involvement of the Veteran's skin or exposed body area sufficient to warrant the assignment of an increased rating.  Not until the time of private treatment on January 30, 2012 did the Veteran's service-connected eczema involve an area of her body sufficient to warrant the assignment of a 30 percent evaluation.  More specifically, and as noted above, at that time, there was noted the presence of recurrent atopic eczema involving approximately 27 percent of the Veteran's body surface area.  Moreover, at the time of a subsequent VA dermatologic examination in August 2013, the Veteran's eczema was described as involving from 20 to 40 percent of exposed skin areas, consistent with 30 percent evaluation.

The Board observes that, at no time during the course of the Veteran's appeal has there been demonstrated involvement of more than 40 percent of the Veteran's entire body, or more than 40 percent of exposed areas, sufficient to warrant the assignment of a 60 percent evaluation.  Moreover, while it is true that, during the course of the current appeal, the Veteran has been prescribed a corticosteroid (Fluocinonide) for control of her service-connected eczema, that medication has always been topical in nature, and not "systemic."  

Based on the aforementioned, the Board is of the opinion that the noncompensable evaluation in effect for the Veteran's service-connected eczema prior to January 30, 2012 was appropriate, and that a higher initial rating is not warranted.  The Board is further of the opinion that the current 30 percent evaluation now in effect for service-connected eczema is likewise appropriate, with no demonstrated evidence that the Veteran's current symptomatology warrants the assignment of an increased, which is to say, 60 percent evaluation.

In reaching this determination, the Board has considered whether referral for an extraschedular evaluation is warranted, but finds that the Veteran's service-connected eczema does not present an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1) (2013).  This is to say that the schedular rating criteria considered in this case more than adequately describe the Veteran's functional impairment and symptomatology regarding her service-connected eczema, which means her disability picture is contemplated by the Rating Schedule, and those criteria are adequate to address her symptomatology.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the circumstances, the Veteran's claim for an increased evaluation must be denied.  


ORDER

Entitlement to an initial compensable evaluation prior to January 30, 2012 for service-connected eczema is denied.  

Entitlement to a current evaluation in excess of 30 percent for service-connected eczema is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for various and sundry disabilities.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.

In that regard, and as noted above, the Veteran had verified active service in the United States Navy from March 1993 to March 1997.  However, a review of the record would appear to indicate that, in addition to the aforementioned service, the Veteran may have had additional (at this time unverified) service in the United States Naval Reserves, as well as the Alabama Air National Guard.  Moreover, there is some indication that, in 2008, the Veteran served for a period of time with the Alabama Air National Guard in the United Arab Emirates.  Significantly, during the aforementioned periods, it would appear that, on at least a number of occasions, the Veteran received treatment for various back and genitourinary problems, as well as for increased blood pressure, plantar fasciitis, headaches, and questionable peripheral neuropathy.  Under the circumstances, an attempt must be made to verify the aforementioned periods of service prior to a final adjudication of the Veteran's claims for service connection.

Of further interest is the fact that, during the Veteran's period of active military service in 1993 and 1994, she voiced complaints of and/or received treatment for leg pain and Achilles tendinitis, as well as for back problems, headaches, and pes planus.  Significantly, in November 1994, there was noted the presence of "resolving" Achilles tendinitis.  While it is true that, at the time of a service separation examination in January 1997, a physical examination was essentially unremarkable, since the time of the Veteran's discharge, there has been noted the presence of plantar fasciitis, as well as mixed urinary incontinence, and questionable upper/lower extremity neuropathy.  Moreover, while following a VA spine examination in September 2010, the Veteran's lumbosacral spine was described as within normal limits, other pertinent evidence is to the effect that the Veteran may, in fact, be suffering from degenerative disc disease of the lumbar spine.

The Board observes that, following a VA medical examination in September 2010, it was the opinion of the examiner that the Veteran did not, in fact, suffer from a clinically identifiable disability of the lower extremities, but rather, just lower extremity "pain."  However, other records are to the effect that the Veteran may, in fact, be suffering from neuropathy and/or osteoarthritis of the lower extremities.  Significantly, while following a VA examination of the knees and lower extremities in August 2012, it was the opinion of the examiner that the Veteran's lower leg pain "could" be due to degenerative joint disease of the knees, the examiner further indicated that she was unable to offer an opinion "without assumption."

Finally, the Board notes that, in a statement of March 2011, a VA physician wrote that, after reviewing the Veteran's medical records and noting that she did not have significantly elevated blood pressure until her military service in the Middle East in 2008, she was forced to conclude that the Veteran's hypertension was at least as likely as not the result of her military duty.  Further opined was that, given the fact that the Veteran developed urge incontinence while she was in the Middle East, it was likewise the case that this disability was at least as likely as not the result of her military duty.  Significantly, as noted above, the Veteran's Middle East service has not at this time been verified.  Moreover, based on the evidence of record, there is some indication that, prior to service, the Veteran may have suffered from a kidney condition.  Finally, the Veteran has yet to undergo a VA examination for the purpose of determining the exact nature and etiology of her current hypertension.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, the United States Naval Reserve, and any appropriate National Guard Bureau, to include the Alabama Air National Guard, as well as the Defense Finance and Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification whether the service was active duty, active duty for training, or inactive duty for training.  In so doing, the appropriate agency should specifically address any period of service in the United States Naval Reserves, as well as service with the Alabama Air National Guard, to include service with the Alabama Air National Guard in the United Arab Emirates sometime in 2008.  Should it prove necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty training service, etc.).  Should the AMC/RO be unable to locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AMC/RO must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2013, the date of the most recent VA examination, must then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AMC/RO must then:  (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  The Veteran should then be afforded additional VA orthopedic, neurologic, cardiovascular, and genitourinary examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue.  The Veteran is hereby notified that it is her responsibility to report to the examinations, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable Achilles tendinitis and, if so, whether that disability at least as likely as not preexisted the Veteran's entry upon active military service.  In rendering this opinion, the examiner should specifically take into account the fact that, based on the evidence of record, the Veteran may have undergone surgery on both Achilles tendons as an infant.  Should it be determined that the Veteran's Achilles tendinitis did not, in fact, preexist her period or periods of active military service, an additional opinion is requested as to whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  Finally, the examiner should specifically comment as to whether the Veteran currently suffers from plantar fasciitis, pes planus, a chronic disorder characterized by foot pain, upper leg pain, and/or a low back disorder, and, if so, whether any or all of the aforementioned disabilities at least as likely as not had their origin during, or in some way, the result of, the Veteran's period or periods of active military service.

Following completion of the neurologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically identifiable headache disorder (including migraine headaches), and, if so, whether that disorder at least as likely as not had its origin during, or is in some way, the result of, the Veteran's period or periods of active military service.  The examiner, should additionally, render an opinion as to whether the Veteran currently suffers from a chronic, clinically identifiable disorder characterized by weakness of the bilateral legs, to include peripheral neuropathy, and if so, whether that disability at least as likely as not had its origin during, or is in some way, the result of the Veteran's period or periods of active military service.  

Following completion of the cardiovascular examination, the examiner should specifically comment as to whether the Veteran currently suffers from clinically-identifiable hypertension, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

Finally, following completion of the genitourinary examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable genitourinary disorder, to include chronic residuals of urinary infections, incontinence (mixed or otherwise), and/or an overactive bladder, and, if so, whether any or all of those disabilities at least as likely as not had their origin during, or are in some way, the result of, the Veteran's period or periods of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records have been reviewed.  

4.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

5.  The AMC/RO should then readjudicate the Veteran's claims for service connection for bilateral Achilles tendinitis, bilateral plantar fasciitis, bilateral pes planus, a disorder characterized by bilateral foot pain, a disorder characterized by bilateral upper leg pain, a disorder characterized by bilateral leg weakness, a low back disorder, chronic headaches, hypertension, and a chronic genitourinary disorder (characterized by bladder infections, incontinence, and/or crystalluria).  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


